        Case 3:19-cv-01520-SI           Document 53        Filed 07/08/20      Page 1 of 1




James P. Laurick, OSB No. 821530
j laurick@kilmer law .com
Kilmer, Voorhees & Laurick, P.C .
732 NW 19th Avenue
Portland, Oregon 97209
Telephone: (503) 224-0055
Fax: (503)222-5290

Attorneys for Defendant Bank of America, N.A.




                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION

CLEVELAND TENNELL and WEST
COAST LOADERS LTD.,
                                                      Case No. 3:19-cv-01520-SI
                         Plaintiffs,

               V.                                     GENERAL JUDGMENT OF DISMISSAL
                                                      WITH PREJUDICE
BANK OF AMERICA, NA,

                         Defendant.



       Based on the parties' Stipulation to Judgment of Dismissal with Prejudice filed with the

court on July 8, 2020,

       IT IS HEREBY ADJUDGED that this lawsuit is dismissed in its entirety, with prejudice,

and without an award of fees or costs to any party.




Page 1 - GENERAL JUDGMENT OF DIS1\11SSAL Willi PREJUDICE
                                                                            K.ILMER VOORHEES c\'l L AURICK,.t'.L.
                                                                                   A PROFESSIONAL CORPORATION
                                                                                        732 N.W. 19" AVENUE
                                                                                   PORTI.AND, OREGON 97209 - 1302
                                                                                 (503) 224-0055 FAX(503) 222-5290
